DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 09/27/2021.
Applicant’s cancelation of claims 1-16, 18-26, and 31-45 is acknowledged and require no further examining.  Claims 17, 27-30, and 46-50 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 2 (the embodiment shown in Figures 11, 18, 20) in the reply filed on 11/13/2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17, 28, 30, and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Yamamoto (2013/0223946) in view of references Onishi (2013/0028673) and Gustafsson (5189807).
Regarding claim 17, Yamamoto disclose a machine tool comprising:
a column (33) that is disposed in a vertically standing manner and has a predetermined linear expansion coefficient (β);
a spindle head (37) that is supported by the column (33);
a measurement means (41-11 to 41-16) configured to measure the temperature of the inner periphery of the column (33) and the temperature of the outer periphery of the column (33);
a posture change evaluation unit (95) configured to evaluate a posture change of the spindle head (37) based on the temperature sensors (41-11 to 41-16) and a height (LH) of the column; and
a control unit (91) configured to control a position of a top of the spindle head (37) based on the evaluation result by the posture change evaluation unit (95), and
wherein the posture change evaluation unit approximates a deformation condition of the posture of the column based on a central angle (θ), and
wherein the central angle (θ) is determined by the difference of temperatures of the column (33).
(Figure 6, 8 and Page 7 paragraph 105, Page 12 paragraph 147, Page 13 paragraphs 151, 1535, 154, 156)
However, Yamamoto do not disclose:
a horizontal spindle;
a first reference bar and a second reference bar disposed separately from the column; 

a second sensor that measures a vertical distance between the column-side measurement target zone and the second reference bar-side measurement target zone; and 
the posture change evaluation unit approximates a deformation condition based on a central angle determined by using an inner periphery and an outer periphery.
Onishi disclose a machine tool (1), comprising: a column (10) that is disposed in a vertically standing manner and has a predetermined linear expansion coefficient; a spindle head (30) that is supported by the column (10) and supports a horizontal spindle (32) for attaching a tool (33) thereto. (Figure 1 and Page 5 paragraph 68, 74)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the spindle of Yamamoto by incorporating the horizontal spindle as taught by Onishi, since such a modification would allow the spindle to engage a surface along the Z-X plane, thereby making the overall machine more desirable.
Gustafsson disclose a system comprising: a column (8) with a predetermined linear expansion coefficient; a first reference bar (9); a second reference bar (9); a first sensor (12) that measures a linear distance between the column and the first reference bar; and a second sensor (12) that measures a linear distance between the column and the second reference bar, wherein the linear expansion coefficient of the first (9) and 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the measurement means of Yamamoto by incorporating the first and second reference bars and first and second sensors as taught by Gustafsson, since column 1 lines 67-68 through column 2 lines 1-5 of Gustafsson states such a modification would remove the drawback of requiring extremely accurate sensors and coefficient of linear expansion values with extreme degrees of accuracy.
Since Yamamoto disclose measuring the change of the front surface and rear surface of the column, and Gustafsson evaluates measured displacement based on the measured distance from the sensors and height of the column, when modifying Yamamoto in view of Gustafsson, the measurement means is interpreted to comprise a first reference bar, a second reference bar, a first distance sensor, and a second distance sensor, and the posture change evaluation unit is interpreted to evaluate a posture change based on a difference between the measurement result of the distance first and second sensor, a distance in the horizontal direction between the first and second reference bars, and a height of the column.
Regarding claim 28, Gustafsson disclose at least one of the first sensor and second sensor comprises a differential transformer type sensor which is considered a 
It would have been obvious to the person of ordinary skill in the art to have the sensor supported on the column-side measurement target zone, since it has been held the rearranging parts of an invention involves routine skill in the art. [MPEP 2144.04 (VI-C)]  On page 12 paragraphs 43-44 of the Specification, the measurement means is disclosed as being supported on the column or alternatively on the reference bar.  The Specification does not provide any criticality for having the sensor supported on the column.  The person of ordinary skill in the art would be motivated to situate the sensor on the column because it would create the expected result of measuring the distance between the reference bar and column.
Therefore, it would have been prima facie obvious to modify Yamamoto, Onishi, and Gustafsson to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 30, Gustafsson disclose at least one of the first sensor or second sensor comprises a differential transformer type sensor which is considered a type of contactless sensor. (Column 5 lines 24-30)
Therefore, Yamamoto modified by Onishi and Gustafsson disclose the measurement is a displacement sensor of a contactless type supported at the measurement target zone of the reference bar (Gustafsson – 9).
Regarding claim 46, Yamamoto modified by Onishi and Gustafsson disclose a first combination of the first reference bar (Gustafsson – 9) and the first sensor (Gustafsson – 12), and a second combination of the second reference bar (Gustafsson – 9) and the second sensor (Gustafsson – 12) are disposed in the column so that the posture of the column in a specific direction is evaluated. (Gustafsson – Figure 4-5, 7-8 and Column 3 lines 53-56, 61-68)
Regarding claim 47, Yamamoto modified by Onishi and Gustafsson disclose a third combination, of a third reference bar (Gustafsson – 9) and a third sensor (Gustafsson – 12) for measuring a vertical distance between a third column-side measurement target zone and a third reference bar-side measurement target zone, is disposed in the column (Yamamoto – 33), wherein the posture of the column (Yamamoto – 33) in another specific direction is evaluated based on measurements by: the first combination of the first reference bar (Gustafsson – 9) and the first sensor (Gustafsson – 12); and the second combination of the second reference bar (Gustafsson – 9) and the second sensor (Gustafsson – 12). (Gustafsson – Figure 7-8 and Column 5 lines 3-10)
Regarding claim 48, Gustafsson disclose a fourth combination of a fourth reference bar (9) and a fourth sensor (12) for measuring a vertical distance between a fourth column side meansurement target zone and a fourth reference bar-side measurement target zone. (Figure 7-8 and Column 5 lines 3-14)
Therefore, Yamamoto modified by Onishi and Gustafsson is interpreted to disclose a fourth combination of a fourth reference bar (Gustafsson – 9) and a fourth measurement means (Gustafsson – 12) for measuring a vertical distance between a 
wherein the posture of the column (Yamamoto – 33) in the specific direction is evaluated based on a difference between an average value measured by the first measurement means (Gustafsson – 12) and the second measurement means (Gustafsson – 12) and an average value measured by the third measurement means (Gustafsson – 12) and the forth measurement means (Gustafsson – 12), and
wherein the posture of the column (Yamamoto – 33) in the other direction is evaluated based on a difference between an average value measured by the first measurement means (Gustafsson – 12) and the fourth measurement means (Gustafsson – 12) and an average value measured by the second measurement means (Gustafsson – 12) and the third measurement means (Gustafsson – 12).
(Gustafsson – Column 5 lines 3-14)
Regarding claim 49, Yamamoto modified by Onishi and Gustafsson disclose a lower end of the first through the fourth reference bars (Gustafsson – 9) each are fixed to the column (Yamamoto – 33) and is possibly displaced relative to the column (Yamamoto – 33) in the vertical direction. (Gustafsson – Figure 1 and Column 3 lines 53-60)
Regarding claim 50, Yamamoto modified by Onishi and Gustafsson disclose the first to the fourth reference bars (Gustafsson – 9) each have a linear expansion 

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Yamamoto (2013/0223946) in view of references Onishi (2013/0028673) and Gustafsson (5189807) as applied to claim 17 above, and further in view of reference Haskins (2346578).
Regarding claim 27, Guestafsson disclose the measurement means is an indicator (7) and appears to be a dial indicator. (Figure 1 and Column 3 lines 34-38)
However, Yamamoto modified by Onishi and Gustafsson do not explicitly disclose the dial indicator is a contact sensor.
Haskins disclose a dial indicator (1) comprising a work contact (29), wherein the dial indicator (1) is configured to indicate the linear movement of the plunger (25) when the work contact (29) comes in contact with an object. (Figure 1 and Column 2 lines 34-51)
Therefore, Yamamoto modified by Onishi and Gustafsson in view of Haskins disclose the measurement means is a displacement sensor of contact type.
However, Yamamoto modified by Onishi and Gustafsson in view of Haskins does not disclose the displacement sensor of contact type is supported on the measurement target zone of the column.
It would have been obvious to the person of ordinary skill in the art to have the sensor supported on the column-side measurement target zone, since it has been held the rearranging parts of an invention involves routine skill in the art. [MPEP 2144.04 (VI-
Therefore, it would have been prima facie obvious to modify Yamamoto, Onishi, Gustafsson, and Haskins to obtain the invention as specified in claim 27 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 29, Yamamoto modified by Onishi and Gustafsson in view of Haskins disclose the measurement means (Gustafsson – 12) is a displacement sensor of contact type supported at the measurement target zone of the reference bar (Gustafsson – 9). (Gustafsson – Figure 1 and Column 3 lines 34-38) (Figure 1 and Column 2 lines 34-51)

Response to Arguments
The Amendments filed on 09/27/2021 have been entered.  Applicant’s cancelation of claims 1-16, 18-26, and 31-45 is acknowledged and require no further examining.  Claims 17, 27-30, and 46-50 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Endou et al. (2015/0286208) modified by references Onishi (2013/0028673), 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 20, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731